--------------------------------------------------------------------------------






















CREDIT AGREEMENT




between




U.S. XPRESS ENTERPRISES, INC., and


U.S. XPRESS, INC., as Borrower




and




GMAC BUSINESS CREDIT, LLC, as Lender


Dated as of July 26, 2002















--------------------------------------------------------------------------------






 

 
     

--------------------------------------------------------------------------------

 


THIS CREDIT AGREEMENT is made as of July 26, 2002, by and between U.S. XPRESS
ENTERPRISES, INC. a Nevada corporation, and U.S. XPRESS, INC., a Nevada
corporation (collectively, the “Borrower”), each having its chief executive
office at 4080 Jenkins Road, Chattanooga, Tennessee 37421 and GMAC BUSINESS
CREDIT, LLC (the “Lender”), a Delaware limited liability company having an
office at 210 Interstate North Parkway, Suite 315, Atlanta, Georgia 30339.
SECTION 1


DEFINITIONS
 
1.1   Definitions. All capitalized terms used in this Agreement shall have the
meanings assigned to them below:


Acquisition. Any transaction pursuant to which the Borrower or any of its
Subsidiaries (a) acquires more than 4.99% of any class of equity securities (or
warrants, options or other rights to acquire more than 4.99% of such securities)
of any corporation other than the Borrower or any corporation which is not then
a Subsidiary of the Borrower, pursuant to a solicitation of tenders therefor, or
in one or more negotiated block, market or other transactions not involving a
tender offer, or a combination of any of the foregoing, or (b) makes any
corporation a Subsidiary of the Borrower, or causes any such corporation to be
merged into the Borrower or any of its Subsidiaries, in any case pursuant to a
merger, purchase of assets or any reorganization providing for the delivery or
issuance to the holders of such corporation's then outstanding securities, in
exchange for such securities, cash or securities of the Borrower or any of its
Subsidiaries, or a combination thereof, or (c) purchases all or substantially
all of the business or assets of any corporation.


Affiliate. With respect to any Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, "control" when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.


Agreement. This Agreement, as the same may be supplemented or amended from time
to time.


Asset Sale. Any one or series of related transactions in which the Borrower or
any of its Subsidiaries conveys, sells, leases, licenses or otherwise disposes
of, directly or indirectly, any of their properties, businesses or assets
(including the sale or issuance of Capital Stock of any Subsidiary other than to
the Borrower or any Subsidiary of the Borrower) whether owned on the date of
this Agreement or thereafter acquired.


Beneficial Ownership. Beneficial ownership as determined in accordance with Rule
13d-3 of the Securities and Exchange Commission under the Exchange Act, as in
effect on the date hereof.


 

 
  2   

--------------------------------------------------------------------------------

 




Borrower. See Preamble.


Business Day. As defined in each Note.


Capital Assets. Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.


Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower or
any of its Subsidiaries in connection with (i) the purchase or lease by the
Borrower or any of its Subsidiaries of Capital Assets that would be requried to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by the Borrower or any of its Subsidiaries
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease, net of amounts actually received by the Borrower or any
of its Subsidiaries in sale, trade, or other disposition of Capital Assets (or
any asset leased under a Synthetic Lease to the extent such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease) during such period.


Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.


Change of Control. The occurrence of any of the following:


(a)   any Person or two or more Persons acting in concert shall have acquired
Beneficial Ownership, directly or indirectly, through a purchase, merger or
other transaction or series of transactions or otherwise, of (i) 30% or more of
the shares of common stock of the Borrower or (ii) Voting Stock of the Borrower
to which 30% or more of the total Voting Power of the Borrower is attributable;
or


 
(b)   during any period of twelve (12) consecutive calendar months, individuals
who were directors of the Borrower on the first day of such period shall cease
to constitute a majority of the board of directors.


 

 
  3   

--------------------------------------------------------------------------------

 




Code. The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.


Collateral. All property, real or personal, in which Lender is granted a lien,
or security interest, or in which title or security title is granted to or for
the benefit of the Lender as security for the Obligations pursuant to the
Security Documents.


Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.


Consolidated EBITDAR. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Net Income of the Borrower and its Subsidiaries for such
fiscal period, plus (b) in each case to the extent deducted in the calculation
of such Person's Consolidated Net Income and without duplication, (i)
depreciation and amortization for such period, plus (ii) income tax expense for
such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) other noncash charges for such period, all as
determined in accordance with GAAP, plus (v) Consolidated Rental Expense for
such period.


Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of the Borrower and its Subsidiaries, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with GAAP, after eliminating
therefrom all extraordinary nonrecurring items.


Consolidated Rental Expense. For any period, all consolidated rental expenses of
the Borrower and its Subsidiaries under any rental agreements or leases of real
or personal property.


Consolidated Total Debt Service. With respect to the Borrower and its
Subsidiaries and for any period, the sum, without duplication, of (a)
Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal during such period in respect of Indebtedness
that becomes due and payable or that are to become due and payable during such
period pursuant to any agreement or instrument to which the Borrower or its
Subsidiaries is a party relating to (i) the borrowing of money or the obtaining
of credit, including the issuance of notes or bonds, (ii) the deferred purchase
price of assets (other than trade payables incurred in the ordinary course of
business), (iii) in respect of any Synthetic Leases or any Capitalized Leases,
(iv) in respect of any reimbursement obligations in respect of letters of credit
or bankers acceptances due and payable during such period, and (v) Indebtedness
of the type referred to above of another Person guaranteed by the Borrower or
any of its Subsidiaries. Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.




 

 
  4   

--------------------------------------------------------------------------------

 


Consolidated Total Interest Expense. For any period, the aggregate amount of
interest required to be paid or accrued as an expense by the Borrower and its
Subsidiaries during such period on all Indebtedness of the Borrower and its
Subsidiaries outstanding during all or any part of such period, including
payments consisting of interest in respect of any Capitalized Lease or any
Synthetic Lease, and including unused commitment fees, balance deficiency fees
and similar ongoing fees or expenses in connection with the borrowing of money
but not including one-time arrangement fees, closing fees and similar one-time
transaction-type fees, whether or not capitalized.


Controlled Group. All trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.


Default. An Event of Default or event or condition that, but for the requirement
that time elapse or notice be given, or both, would constitute an Event of
Default.


Encumbrances. See Section 6.1.


ERISA. The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.


Event of Default. Any event described in Section 7.1.


Fixed Charge Coverage Ratio. For any Reference Period, the ratio of (a) the
result of (i) Consolidated EBITDAR plus (ii) the Net Cash Sale Proceeds of any
sale of Motor Vehicle Equipment (to the extent not already included in the
calculation of Consolidated EBITDAR) minus (iii) cash payments for all income
taxes paid during such period, minus (iv) non-financed Capital Expenditures made
during such period (to the extent permitted by the Revolving Facility and not
already deducted in the calculation of Consolidated EBITDAR) to (b) the sum of
(i) Consolidated Total Debt Service plus (ii) Consolidated Rental Expense.


GAAP. Those generally accepted accounting principles and practices which are
recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof, as in
effect on the date hereof.


Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.




 

 
  5   

--------------------------------------------------------------------------------

 


Guarantees. As applied to the Borrower and its Subsidiaries, all guarantees,
endorsements or other contingent or surety obligations with respect to
obligations of others whether or not reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries, including any obligation to furnish funds,
directly or indirectly (whether by virtue of partnership arrangements, by
agreement to keep-well or otherwise), through the purchase of goods, supplies or
services, or by way of stock purchase, capital contribution, advance or loan, or
to enter into a contract for any of the foregoing, for the purpose of payment of
obligations of any other person or entity.


Indebtedness. As applied to the Borrower and its Subsidiaries, (i) all
obligations for borrowed money or other extensions of credit whether or not
secured or unsecured, absolute or contingent, including, without limitation,
unmatured reimbursement obligations with respect to letters of credit or
guarantees issued for the account of or on behalf of the Borrower and its
Subsidiaries and all obligations representing the deferred purchase price of
property, other than accounts payable arising in the ordinary course of
business, (ii) all obligations evidenced by bonds, notes, debentures or other
similar instruments, (iii) all obligations secured by any mortgage, pledge,
security interest or other lien on property owned or acquired by the Borrower or
any of its Subsidiaries whether or not the obligations secured thereby shall
have been assumed, (iv) that portion of all obligations arising under
Capitalized Leases that is required to be capitalized on the consolidated
balance sheet of the Borrower and its Subsidiaries, (v) all Guarantees, and (vi)
all obligations that are immediately due and payable out of the proceeds of or
production from property now or hereafter owned or acquired by the Borrower or
any of its Subsidiaries.


Lender. See Preamble.


Loan Documents. This Agreement, each Note, the Security Documents, and each
other document executed and delivered by Borrower to Lender in connection with
the Loans.


Loans. See Section 2.1.


Motor Vehicle Equipment. All trucks, trailers and tractors with respect to which
the Borrower or any Subsidiary now or hereafter has full and unencumbered title
(except for Liens permitted under the Revolving Facility), which are used or
usable by the Borrower or such Subsidiary in their business as Motor Vehicle
Equipment; provided that, no such equipment that has been idle for more than
sixty (60) days shall constitute Motor Vehicle Equipment.


Net Cash Sale Proceeds. The net cash proceeds received by a Person in respect of
any Asset Sale, less the sum of (a) all reasonable out-of-pocket fees,
commissions and other reasonable and customary direct expenses actually incurred
in connection with such Asset Sale, including the amount of any transfer or
documentary taxes required to be paid by such Person in connection with such
Asset Sale, and (b) the aggregate amount of cash so received by such Person
which is required to be used to retire (in whole or in part) any Indebtedness
(other than under the Revolving Facility) of such Person permitted by the
Revolving Facility that was secured by a lien or security interest permitted by
the Revolving Facility having priority over the liens and security interests (if
any)


 

 
  6   

--------------------------------------------------------------------------------

 


securing the Revolving Facility with respect to such assets transferred and
which is required to be repaid in whole or in part (which repayment, in the case
of any other revolving credit arrangement or multiple advance arrangement,
reduces the commitment thereunder) in connection with such Asset Sale.


Note. Each promissory note of the Borrower, substantially in the form of Exhibit
A-1 and Exhibit A-2 hereto, evidencing the obligation of the Borrower to the
Lender to repay a Loan.


Obligations. Any and all obligations of the Borrower to the Lender of every kind
and description, direct or indirect, absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising, regardless
of how they arise or by what agreement or instrument, if any, and including
obligations to perform acts and refrain from taking action as well as
obligations to pay money.


PBGC. The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.


Permitted Exceptions. See Section 6.1.


Person. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.


Plan. At any time, an employee pension or other benefit plan that is subject to
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of the Borrower or any member of the Controlled
Group or (ii) if such Plan is established, maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five Plan years made contributions.


Real Property Security Instrument. Each Deed of Trust made by a Borrower for the
benefit of Lender, substantially in the form of Exhibit B-1 and Exhibit B-2
hereto.


Reference Period. As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower and its Subsidiaries ending on such
date, or if such date is not a fiscal quarter end date, the period of four (4)
consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).




 

 
  7   

--------------------------------------------------------------------------------

 


Revolving Facility. The loan facility established pursuant to that certain
Revolving Credit Agreement dated as of March 29, 2002 by and among U.S. Xpress
Enterprises, Inc., U.S. Xpress, Inc., CSI/Crown, Inc., and U.S. Xpress Leasing,
Inc., as Borrowers, Fleet Capital Corporation and the other lender’s parties
thereto, Fleet Securities, Inc., as Arranger, and LaSalle Bank National
Association, as Syndication Agent, and any modification, extension, refinancing
or replacement of said loan facility.


Security Documents. Each Real Property Security Instrument.


Subsidiary. Any corporation, association, joint stock company, business trust or
other similar organization of which 50% or more of the ordinary Voting Power for
the election of a majority of the members of the board of directors or other
governing body of such entity is held or controlled by the Borrower or a
Subsidiary of the Borrower; or any other such organization the management of
which is directly or indirectly controlled by the Borrower or a Subsidiary of
the Borrower through the exercise of Voting Power or otherwise; or any joint
venture, whether incorporated or not, in which the Borrower has a 50% ownership
interest.


Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.


Voting Power. means, with respect to any Voting Stock of any Person at any time,
the number of votes entitled to vote generally in the election of directors of
such Person that are attributable to such Voting Stock at such time divided by
the number of votes entitled to vote generally in the election of directors of
such Person that are attributable to all shares of Capital Stock of such Person
(including such Voting Stock) at such time.


Voting Stock. Capital Stock issued by a corporation, or equivalent interests in
any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.


1.2   Accounting Terms All terms of an accounting character shall have the
meanings assigned thereto by GAAP applied on a basis consistent with the
financial statements referred to in Section 4.6 of this Agreement, modified to
the extent, but only to the extent, that such meanings are specifically modified
herein.
SECTION II


DESCRIPTION OF CREDIT


2.1   The Loans. Subject to the terms and conditions hereof, the Lender will
make loans to Borrower in the amounts and on the terms set forth in the Notes
(the “Loans”).




 

 
  8   

--------------------------------------------------------------------------------

 


2.2   The Notes. The Loans shall be evidenced by and payable in accordance with
the terms of the Notes. The Notes shall be dated the date hereof and shall have
the blanks therein appropriately completed.
SECTION III


CONDITIONS OF LOANS


3.1   Conditions Precedent to Loans. The obligation of the Lender to make the
Loans is subject to the condition precedent that the Lender shall have received,
in form and substance satisfactory to the Lender and its counsel, the following:


(a)   this Agreement, the Notes, the Security Documents and the other Loan
Documents, duly executed by the Borrower;


(b)   a certificate of the Secretary or an Assistant Secretary of the Borrower
with respect to resolutions of the Board of Directors authorizing the execution
and delivery of this Agreement, the Notes, the Security Documents and the other
Loan Documents and identifying the officer(s) authorized to execute, deliver and
take all other actions required under this Agreement, and providing specimen
signatures of such officers;


(c)   the certificate of incorporation of the Borrower and all amendments and
supplements thereto, filed in the office of the Secretary of State of Nevada,
each certified by said Secretary of State as being a true and correct copy
thereof;


(d)   the Bylaws of the Borrower and all amendments and supplements thereto,
certified by the Secretary or an Assistant Secretary as being a true and correct
copy thereof;


(e)   a certificate of the Secretary of State of Nevada, as to the Borrower’s
legal existence and good standing in such state and listing all documents on
file in the office of said Secretary of State and (i) a certificate of the
Secretary of State of Tennessee with respect to U.S. Xpress Enterprises, Inc.
and (ii) a certificate of the Secretary of State of Nebraska with respect to
U.S. Xpress, Inc. as to the qualification and good standing of such entities as
a foreign corporation in such states;


(f)   documentary evidence acceptable to Lender as to the tax good standing of
(i) U.S. Xpress Enterprises, Inc. as a foreign corporation in Tennessee, and
(ii) U.S. Xpress, Inc. as a foreign corporation in Nebraska;


(g)   opinions of counsel addressed to Lender from counsel to the Borrower,
substantially in the form of Exhibit F hereto;


(h)   appraisals of the Collateral;


 

 
  9   

--------------------------------------------------------------------------------

 




(i)   documentary evidence of compliance by the Collateral with all zoning,
environmental and other applicable laws, such evidence shall include, without
limitation, a recent environmental audit of the property encumbered by the Real
Property Security Instruments;


(j)   documentary evidence of the insurance coverage required pursuant to the
Loan Documents;


(k)   lien searches deemed appropriate by Lender’s counsel;


(l)   proforma title policies insuring the liens of the Real Property Security
Instruments together with escrow instructions binding the title insurer to issue
a title insurance policy in such form;


(m)   surveys of the property encumbered by the Real Property Security
Instruments;


(n)   such other documents, and completion of such other matters, as counsel for
the Lender may deem necessary or appropriate;


(o)   payment of an administrative fee equal to one percent (1%) of the
aggregate principal amount of the Loans; and


(p)   payment of all expenses incurred by Lender in connection with the closing
of the Loans.


SECTION IV


REPRESENTATIONS AND WARRANTIES


    In order to induce the Lender to enter into this Agreement and to make Loans
hereunder, the Borrower represents and warrants to the Lender that:


4.1   Organization and Qualification. Each of the Borrower and its Subsidiaries
(a) is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation, (b) has all requisite corporate
power to own its property and conduct its business as now conducted and as
presently contemplated and (c) is duly qualified and in good standing as a
foreign corporation and is duly authorized to do business in each jurisdiction
where the nature of its properties or business requires such qualification.




 

 
  10   

--------------------------------------------------------------------------------

 


4.2   Corporate Authority. The execution, delivery and performance of this
Agreement, the Note, the Security Documents, and the other Loan Documents and
the transactions contemplated hereby are within the corporate power and
authority of the Borrower and have been authorized by all necessary corporate
proceedings, and do not and will not (a) require any consent or approval of the
stockholders of the Borrower, (b) contravene any provision of the charter
documents or by-laws of the Borrower or any law, rule or regulation applicable
to the Borrower, (c) contravene any provision of, or constitute an event of
default or event that, but for the requirement that time elapse or notice be
given, or both, would constitute an event of default under, any other agreement,
instrument, order or undertaking binding on the Borrower, or (d) result in or
require the imposition of any Encumbrance on any of the properties, assets or
rights of the Borrower except for the Encumbrances in favor of Lender created by
the Security Documents.


4.3   Valid Obligations. This Agreement, the Note, the Security Documents, and
the other Loan Documents and all of their respective terms and provisions are
the legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally, and except as the remedy of specific performance
or of injunctive relief is subject to the discretion of the court before which
any proceeding therefor may be brought.


4.4   Consents or Approvals. The execution, delivery and performance of this
Agreement, the Note, the Security Documents, and the other Loan Documents and
the transactions contemplated herein do not require any approval or consent of,
or filing or registration with, any governmental or other agency or authority,
or any other party (except for the filing of UCC-1 financing statements and the
recording of the Security Documents).


4.5   Title to Properties; Absence of Encumbrances. Each of the Borrower and its
Subsidiaries has good and marketable title to all of the properties, assets and
rights of every name and nature now purported to be owned by it, including,
without limitation, such properties, assets and rights as are reflected in the
financial statements referred to in Section 4.6 (except such properties, assets
or rights as have been disposed of in the ordinary course of business since the
date thereof), free from all defects of title (other than liens securing other
financings of Borrower and its Subsidiaries) that might materially adversely
affect such properties, assets or rights, taken as a whole. The Collateral is
free from all Encumbrances other than Permitted Exceptions.


4.6   Financial Statements. The Borrower has furnished the Lender its
consolidated balance sheet as of December 31, 2001 and its consolidated
statements of operations, changes in stockholders’ equity and cash flow for the
fiscal year then ended, and related footnotes, audited and certified by Arthur
Andersen LLP. The Borrower has also furnished the Lender its consolidated
balance sheet as of June 30, 2002 and its consolidated statement of operations
for the fiscal period then ended, certified by the principal financial officer
of the Borrower but subject, however, to normal, recurring year-end adjustments
that shall not in the aggregate be material in amount. All such financial
statements were prepared in accordance with GAAP applied on a consistent basis


 

 
  11   

--------------------------------------------------------------------------------

 


throughout the periods specified and present fairly the financial position of
the Borrower and its Subsidiaries as of such dates and the results of the
operations of the Borrower and its Subsidiaries for such periods. There are no
liabilities, contingent or otherwise, not disclosed in such financial statements
that involve a material amount.


4.7   Changes. Since the date of the most recent financial statements referred
to in Section 4.6, there have been no changes in the assets, liabilities,
financial condition, business or prospects of the Borrower or any of its
Subsidiaries other than changes in the ordinary course of business, the effect
of which has not, in the aggregate, been materially adverse.


4.8   Defaults. As of the date of this Agreement, no Default or Event of Default
exists.


4.9   Taxes. The Borrower and each Subsidiary have filed all federal, state and
other tax returns required to be filed, and all taxes, assessments and other
governmental charges due from the Borrower and each Subsidiary have been fully
paid. The Borrower and each Subsidiary have established on their books reserves
adequate for the payment of all federal, state and other tax liabilities.


4.10   Litigation. Except as set forth on Exhibit C hereto, there is no
litigation, arbitration, proceeding or investigation pending, or, to the
knowledge of the Borrower’s or any Subsidiary’s officers, threatened, against
the Borrower or any Subsidiary that, if adversely determined, could result in a
material judgment not fully covered by insurance, could result in a forfeiture
of all or any substantial part of the property of the Borrower or its
Subsidiaries, or could otherwise have a material adverse effect on the assets,
business or prospects of the Borrower or any Subsidiary.


4.11   Intentionally Omitted.


4.12   Subsidiaries. As of the date of this Agreement, all the Subsidiaries of
the Borrower are listed on Exhibit D hereto. The Borrower or a Subsidiary of the
Borrower is the owner, free and clear of all liens and encumbrances, of all of
the issued and outstanding stock of each Subsidiary. All shares of such stock
have been validly issued and are fully paid and nonassessable, and no rights to
subscribe to any additional shares have been granted, and no options, warrants
or similar rights are outstanding.


4.13   Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is subject to regulation under the Investment Company Act of 1940, as amended.


4.14   Compliance with ERISA. The Borrower and each member of the Controlled
Group have fulfilled their obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance in all
material respects with the applicable provisions of ERISA and the Code, and have
not incurred any liability to the PBGC or a Plan under Title IV of ERISA; and no
“prohibited transaction” or “reportable event” (as such terms are defined in
ERISA) has occurred with respect to any Plan.


 

 
  12   

--------------------------------------------------------------------------------

 




4.15   Burdensome Obligations. Neither the Borrower nor any of its Subsidiaries
is a party to or bound by any franchise, agreement, deed, lease or other
instrument, or subject to any charter, by-law or other restriction which is so
unusual or burdensome that it may materially and adversely affect or impair the
business or condition, financial or otherwise, of the Borrower or any of its
Subsidiaries. The Borrower does not presently anticipate that future
expenditures needed to meet the provisions of federal or state statutes, orders,
rules or regulations will be so burdensome as to affect or impair in a
materially adverse manner the business or condition, financial or otherwise of
the Borrower or any of its Subsidiaries. Neither the Borrower nor any of its
Subsidiaries has any obligation of any kind (whether fixed, accrued, contingent,
unmatured or otherwise) which may have a material adverse effect on the business
or condition, financial or otherwise, of the Borrower or any of its
Subsidiaries.


4.16   Labor Matters. Neither the Borrower nor any of its Subsidiaries has
experienced any strike, labor dispute, slowdown or work stoppage due to labor
disagreements which would have a materially adverse effect on the Borrower’s and
its Subsidiary’s business or condition taken as a whole, financial or otherwise,
and, to the best knowledge of the Borrower, there is no such strike, dispute,
slowdown or work stoppage threatened against the Borrower or any of its
Subsidiaries.


4.17   Intellectual Property. Borrower has sufficient rights to, and does not
infringe upon the rights of any other Person with respect to, sufficient
patents, copyrights, trademarks, and licenses for such intellectual property as
is necessary to carry on its business operations and own, lease and use its
assets.


4.18   Solvency. Borrower is and shall at closing be solvent and able to pay its
debts as they become due and possesses and shall possess sufficient capital to
operate its business and own its assets. Borrower shall not be rendered
insolvent by the execution, delivery and performance of its obligations under
this Agreement and the other Loan Documents nor by the completion of the
transactions contemplated thereby.


4.19   Security Interest. Upon the proper filing of the Real Property Security
Instruments with the appropriate county recorder’s offices and the proper filing
of financing statements in the appropriate secretary of states’ offices (which
proper filing shall include, without limitation, the payment of all required
filing fees and recording taxes), the security interest created in favor of the
Lender under the Security Documents shall constitute a first priority perfected
security interest in the Collateral referred to therein subject to no other
security interest of any other Person.


4.20   Perfection Certificate. All information set forth on the certificate
entitled “Perfection Certificate” (the “Perfection Certificate”), if such
certificate has been requested by the Lender, pertaining to the Borrower is
accurate and complete, and there has been no change in any of such information
since the date on which the Perfection Certificate was signed by the Borrower.


 

 
  13   

--------------------------------------------------------------------------------

 




SECTION V


AFFIRMATIVE COVENANTS


So long as any Loan or other Obligation remains outstanding, the Borrower
covenants as follows:


5.1   Financial Statements and other Reporting Requirements. The Borrower shall
furnish to the Lender:


(a)   as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers, the consolidated balance
sheet of the Borrowers and their Subsidiaries, and the consolidating balance
sheet of the Borrowers and their Subsidiaries each as at the end of such year,
and the related consolidated statement of income and consolidated statement of
cash flow and, upon the Lender’s request, the consolidating statement of income
and consolidating statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared
in accordance with GAAP, and certified, without qualification and without an
expression of uncertainty as to the ability of each of the Borrowers or any of
their Subsidiaries to continue as going concerns, by independent certified
public accountants satisfactory to the Lender (it being understood that to the
extent the Borrowers’ Form 10-K filed with the Securities and Exchange
Commission within such 90 day period contains all of the foregoing information,
the Borrowers’ providing a copy of such Form 10-K and any document incorporated
therein by reference to the Lender shall be sufficient), together with a written
statement from such accountants to the effect that they have read a copy of this
Credit Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided that such accountants’ written
statement need not certify as to the consolidating statement of income and
consolidating statement of cash flow for such year and, further provided, that
such accountants shall not be liable to the Lender for failure to obtain
knowledge of any Default or Event of Default;


(b)   as soon as practicable, but in any event not later than forty-five (45)
days after the end of each of the fiscal quarters of the Borrowers, copies of
the unaudited consolidated balance sheet of the Borrowers and their Subsidiaries
and, upon Lender’s request, the unaudited consolidating balance sheet of the
Borrowers and their Subsidiaries, each as at the end of such quarter, and the
related consolidated statement of income and consolidated statement of cash flow
and, upon the Lender’s request, consolidating statement of income and cash flow
for the portion of the Borrowers’ fiscal year then elapsed, and including a
comparison to the projections of the annual operating budget of the Borrowers
and their Subsidiaries all in reasonable detail and prepared in accordance with
GAAP (it being understood that to the extent the Borrowers’ Form 10-Q filed with
the Securities and Exchange Commission within such 45 day period contains all of
the foregoing information, the


 

 
  14   

--------------------------------------------------------------------------------

 


Borrowers’ providing a copy of such form 10-Q to the Lender shall be
sufficient), together with a certification by the principal financial or
accounting officer of the Borrowers that the information contained in such
financial statements fairly presents the financial position of the Borrowers and
their Subsidiaries on the date thereof (subject to year-end adjustments);


(c)   concurrently with the delivery of each financial statement pursuant to
subsections (a) and (b) of this Section 5.1, a report in substantially the form
of Exhibit E hereto signed on behalf of the Borrower by its chief financial
officer;


(d)   promptly after the receipt thereof by the Borrower, copies of any reports
submitted to the Borrower by independent public accountants in connection with
any interim review of the accounts of the Borrower made by such accountants;


(e)   promptly after the same are available, copies of all proxy statements,
financial statements and reports as the Borrower shall send to its stockholders
or as the Borrower may file with the Securities and Exchange Commission or any
governmental authority at any time having jurisdiction over the Borrower or its
Subsidiaries;


(f)   if and when the Borrower gives or is required to give notice to the PBGC
of any “Reportable Event” (as defined in Section 4043 of ERISA) with respect to
any Plan that might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that any member of the Controlled Group or the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC;


(g)   immediately upon becoming aware of the existence of any condition or event
that constitutes a Default, written notice thereof specifying the nature and
duration thereof and the action being or proposed to be taken with respect
thereto;


(h)   promptly upon becoming aware of any litigation or of any investigative
proceedings by a Governmental Authority commenced or threatened against the
Borrower or any of its Subsidiaries of which it has notice, the outcome of which
would or might have a materially adverse effect on the assets, business or
prospects of the Borrower or the Borrower and its Subsidiaries on a consolidated
basis, written notice thereof and the action being or proposed to be taken with
respect thereto;


(i)   concurrently with the delivery of each compliance certificate or reporting
certificate to any lender or agent under the Revolving Facility, a copy of each
such certificate; and


(j)   from time to time, such other financial data and information about the
Borrower or its Subsidiaries as the Lender may reasonably request.


 

 
  15   

--------------------------------------------------------------------------------

 




5.2   Conduct of Business. Each of the Borrower and its Subsidiaries shall:


(a)   duly observe and comply in all material respects with all applicable laws
and valid requirements of any Governmental Authorities relative to its corporate
existence, rights and franchises, to the conduct of its business (including,
without limitation, all applicable provisions of the federal Fair Labor
Standards Act, as amended) and to its property and assets (including without
limitation all environmental laws and ERISA), and shall maintain and keep in
full force and effect all licenses and permits necessary in any material respect
to the proper conduct of its business, and preserve, protect, maintain and
defend all trademarks, trade names, copyrights, patents, licenses, and rights in
any thereof, in each case free of any claims or infringements;


(b)   maintain its corporate existence; and


(c)   remain engaged substantially in the businesses of transportation,
logistics and information services.


5.3   Maintenance and Insurance. Each of the Borrower and its Subsidiaries shall
maintain the Collateral and its other properties in good repair, working order
and condition as required for the normal conduct of its business. Each of the
Borrower and its Subsidiaries shall at all times maintain liability and casualty
insurance as required in accordance with the terms of the Security Documents.


5.4   Taxes. The Borrower shall pay or cause to be paid all taxes, assessments
or governmental charges on or against it or any of its Subsidiaries or its or
their properties on or prior to the time when they become due; provided that
this covenant shall not apply to any tax, assessment or charge that is being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established and are being maintained in accordance
with generally accepted accounting principles if no lien shall have been filed
to secure such tax, assessment or charges.


5.5   Inspection by the Lender. The Borrower shall permit the Lender or its
designees, at any reasonable time, and upon reasonable notice (or if a Default
shall have occurred and is continuing, at any time and without prior notice), to
(i) visit and inspect the properties of the Borrower and its Subsidiaries, (ii)
examine and make copies of and take abstracts from the books and records of the
Borrower and its Subsidiaries, and (iii) discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with their appropriate officers,
employees and accountants. In handling such information the Lender shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to subsections
5.1(a), (b), or (c) except that disclosure of such information may be made (i)
to the Subsidiaries or Affiliates of the Lender in connection with their present
or prospective business relations with the Borrower, (ii) to prospective
transferees or purchasers of an interest in the Loans, (iii) as required by law,
regulation, rule or order, subpoena, judicial order or similar order and (iv) as
may be required in connection with the examination, audit or similar
investigation of the Lender.


 

 
  16   

--------------------------------------------------------------------------------

 




5.6   Maintenance of Books and Records. Borrower shall keep adequate books and
records of account, in which true and complete entries will be made reflecting
all of its business and financial transactions, and such entries will be made in
accordance with GAAP consistently applied and applicable law. Borrower shall
maintain duplicate copies of all such books and records (i) on-site at all
times, and (ii) off-site updated on a monthly basis.


5.7   Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as determined for any Reference Period, to be less than 1.00 to
1.00 at any time; provided, however, that (i) for so long as the Revolving
Facility (x) is in effect and (y) expressly permits the Borrower to request a
reduction of the minimum Fixed Charge Coverage Ratio to 0.75 to 1.00 (the
“Requested Reduction”) for a single period of up to four (4) consecutive fiscal
quarters (the “Requested Reduction Period”) and (ii) Borrower provides
documentary evidence satisfactory to Lender in all respects demonstrating that
Borrower has satisfied all conditions precedent to the Requested Reduction as
set forth in the documents governing the Revolving Facility, then solely during
the Requested Reduction Period the Borrower will not permit the Fixed Charge
Coverage Ratio, as determined for any Reference Period occurring during the
Requested Reduction Period, to be less than 0.75 to 1.0.


5.8   Further Assurances. At any time and from time to time the Borrower shall,
and shall cause each of its Subsidiaries to, execute and deliver such further
instruments and take such further action as may reasonably be requested by the
Lender to effect the purposes of this Agreement and the Notes.
 
SECTION VI


NEGATIVE COVENANTS


So long as any Loan or other Obligation remains outstanding, the Borrower
covenants as follows:


6.1   Encumbrances. Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume or suffer to exist any mortgage, pledge, security
interest, lien or other charge or encumbrance, including the lien or retained
security title of a conditional vendor (“Encumbrances”), upon or with respect to
any Collateral except for “Permitted Exceptions”, as defined in and as expressly
permitted by the Security Documents (“Permitted Exceptions”).


6.2   Name; Type of Organization; Merger; Consolidation; Acquisitions; Sale or
Lease of Assets. Neither the Borrower or any of its Subsidiaries shall, without
providing at least thirty (30) days prior written notice to the Lender, change
its name or place of business. The Borrower shall not change its type of
organization, jurisdiction of organization or other legal structure. Neither the
Borrower nor any of its Subsidiaries shall sell, lease or otherwise dispose of
any material portion of their consolidated assets or properties other than in
the ordinary course of business, or liquidate, merge or consolidate into or with
any other Person, or make any Acquisition, unless (i) Borrower


 

 
  17   

--------------------------------------------------------------------------------

 


shall have provided Lender with prior written notice and details concerning each
such action, and (ii) no material adverse change in the financial condition of
Borrower would result from such action; provided that any Subsidiary of the
Borrower may merge or consolidate into or with (x) the Borrower if no Default
has occurred and is continuing or would result from such merger and if the
Borrower is the surviving company, or (y) any other wholly-owned Subsidiary of
the Borrower. Borrower shall not sell, lease or otherwise dispose of any
Collateral, except as expressly permitted by the Security Documents.


6.3   ERISA. Neither the Borrower nor any member of the Controlled Group shall
permit any Plan maintained by it to (i) engage in any “prohibited transaction”
(as defined in Section 4975 of the Code, (ii) incur any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) whether or not waived, or (iii)
terminate any Plan in a manner that could result in the imposition of a lien or
encumbrance on the assets of the Borrower or any of its Subsidiaries pursuant to
Section 4068 of ERISA.


6.4   Setoff of Rent. Neither the Borrower nor any of its Subsidiaries shall
setoff any alleged claims against the obligation to pay any rent or other charge
under any lease of real or personal property.


6.5   Use of Proceeds. No portion of any Loan is to be used for the “purpose of
purchasing or carrying” any “margin stock” as such terms are used in Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.P.R. 221
and 224, as amended. The proceeds of the Loan shall be used solely to refinance
and/or reduce existing Indebtedness or Synthetic Lease obligations of the
Borrower.
 
SECTION VII


DEFAULTS


7.1   Events of Default. There shall be an Event of Default hereunder if any of
the following events occurs:


(a)   the Borrower shall fail to pay on or prior to the tenth (10th) day
following the date when due (i) any amount of principal of any Loans, or (ii)
any amount of interest thereon or any fees or expenses payable hereunder, under
the Notes, the Security Documents, or under any of the other Loan Documents; or


(b)   The Borrower shall fail to perform any term, covenant or agreement
contained in Sections 5.1, or; 5.7; or


(c)   the Borrower shall fail to perform any covenant contained in Section 5.2,
and such failure shall continue for ten 10 days; or


 

 
  18   

--------------------------------------------------------------------------------

 




(d)   the Borrower shall fail to perform any term, covenant or agreement (other
than in respect of subsections 7.1(a) through (c) hereof) contained in this
Agreement and such default shall continue for 30 days after notice thereof has
been sent to the Borrower by the Lender; or


(e)   any representation or warranty of the Borrower made in this Agreement, the
Notes, the Security Documents or any other Loan Documents or in any certificate
delivered hereunder shall prove to have been false in any material respect upon
the date when made or deemed to have been made; or


(f)   intentionally deleted; or


(g)   the Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligations in excess of $500,000 in
the aggregate for borrowed monies or advances, or for the use of real or
personal property, or fail to observe or perform any term, covenant or agreement
evidencing or securing such obligations for borrowed monies or advances, or
relating to such use of real or personal property, the result of which failure
is to permit the holder or holders of such Indebtedness to cause such
Indebtedness to become due prior to its stated maturity upon delivery of
required notice, if any; or


(h)   the Borrower or any of its Subsidiaries shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar official of itself or of all or a substantial
part of its property, (ii) be generally not paying its debts as such debts
become due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the Federal Bankruptcy Code (as now or
hereafter in effect), (v) take any action or commence any case or proceeding
under any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, or any other law providing for the relief of
debtors, (vi) fail to contest in a timely or appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Federal Bankruptcy Code or other law, (vii) take any action under the laws of
its jurisdiction of incorporation or organization similar to any of the
foregoing, or (viii) take any corporate action for the purpose of effecting any
of the foregoing; or


(i)   a proceeding or case shall be commenced, without the application or
consent of the Borrower or any of its Subsidiaries in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets, or (iii) similar relief in respect of it, under
any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts or any other law providing for the relief of
debtors, and such proceeding or case shall continue undismissed, or unstayed and
in effect, for a period of 45 days; or an order for relief shall be entered in
an involuntary case under the Federal Bankruptcy Code, against the Borrower or
such Subsidiary; or action under the laws of the jurisdiction of incorporation
or organization of the Borrower or any of its Subsidiaries similar to any of the
foregoing shall be taken with respect to the Borrower or such Subsidiary and
shall continue unstayed and in effect for any period of 45 days; or


 

 
  19   

--------------------------------------------------------------------------------

 




(j)   there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty days, whether or not consecutive, any final judgment against any
Borrower or any of their Subsidiaries that, with other outstanding final
judgments, undischarged, against any Borrower or any of their Subsidiaries
exceeds in the aggregate $3,500,000; or


(k)   the Borrower or any member of the Controlled Group shall fail to pay when
due an amount or amounts aggregating in excess of $1,000,000.00 that it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans shall be filed under Title IV of
ERISA by the Borrower, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans against the Borrower and
such proceedings shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan or Plans must be terminated; or


(l)   if any Loan Document is invalidated or declared null and void or otherwise
ceases to be in full force and effect; or


(m)   if the proceeds of any Loan are used other than in accordance with the
representations and covenants set forth in Section 6.5; or


(n)   if at any time the Lender's security interest in the Collateral is
impaired or invalidated or does not constitute a first priority perfected
security interest; or


(o)   if any license, permit or qualification material to the business of the
Borrower and its Subsidiaries, on a consolidated basis, are terminated,
cancelled or invalidated; or


(p)   if the validity or enforceability of any Loan Document is contested by
Borrower or
if the Borrower denies liability thereunder; or


(q)   if the Borrower shall default in the observance or performance of any
other
obligation owed to the Lender, other than the Obligations, and such default
shall continue beyond the expiration of any applicable grace period therefore;
or


(r)   any Change of Control shall have occurred; or


(s)   any “Event of Default”, as such term is defined in each Real Property
Security Instrument, shall occur; or




 

 
  20   

--------------------------------------------------------------------------------

 


(t)   any “Event of Default”, as such term is defined under the documents
governing the Revolving Facility, shall occur.


7.2   Remedies. Upon the occurrence of an Event of Default described in
subsections 7.1(h) and (i), immediately and automatically, and upon the
occurrence of any other Event of Default, at any time thereafter while such
Event of Default is continuing, at the Lender’s option and upon the Lender’s
declaration:


(a)   the unpaid principal amount of the Loans together with accrued interest
and all other Obligations shall become immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived; and


(b)   the Lender may exercise any and all rights it has under this Agreement,
the Notes, the Security Documents or any other documents or agreements executed
in connection herewith, or at law or in equity, and proceed to protect and
enforce the Lender’s rights by any action at law, in equity or other appropriate
proceeding.


SECTION VIII


MISCELLANEOUS


8.1   Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day after having been
deposited for overnight delivery with any reputable overnight courier service,
or (iii) three (3) Business Days after having been deposited in any post office
or mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:


 

 
   21  

--------------------------------------------------------------------------------

 




If to Borrower:
U.S. Xpress Enterprises, Inc.
 
4080 Jenkins Road
 
Chattanooga, TN 37421
 
Attention: Ryan Rogers
 
Facsimile No.:(423) 510-6107
With a copy to:
Scudder Law Firm, P.C., L.L.O.
 
411 S. 13th Street
 
Lincoln, NE 68508
 
Attention: Mark Scudder
 
Facsimile No.: (402) 435-4239
   
If to Lender:
GMAC Business Credit LLC
 
210 Interstate North Parkway
 
Suite 315
 
Atlanta, Georgia 30339
 
Attention: Ms. Pierrette Bradshaw, Esq.
 
Facsimile No.:(678) 553-2707
 
With a copy to:
 
GMAC Business Credit LLC
210 Interstate North Parkway
Suite 315
Atlanta, Georgia 30339
Attention: Mr. Michael Hampton
Facsimile No.:(678) 553-2707
 
and
 
Thacher Proffitt & Wood
 
50 Main Street, Suite 525
 
White Plains, New York 10606
 
Attention: Thomas J. Infurna, Esq.
 
Facsimile No.: (914) 421-4150



or addressed as such party may from time to time designate by written notice to
the other parties.


Any party by notice to the others may designate additional or different
addresses for subsequent notices or communications.




 

 
  22   

--------------------------------------------------------------------------------

 


8.2   Expenses. The Borrower will pay on demand all expenses of the Lender in
connection with the preparation, waiver or amendment of this Agreement, the
Notes, the Security Documents, or other documents executed in connection
therewith, or the administration, default or collection of the Loans or other
Obligations or administration, default, collection in connection with the
Lender’s exercise, preservation or enforcement of any of its rights, remedies or
options thereunder, including, without limitation, fees of outside legal counsel
or the allocated costs of in-house legal counsel, accounting, consulting,
brokerage or other similar professional fees or expenses, and any fees or
expenses associated with any travel or other costs relating to any appraisals or
examinations conducted in connection with the Obligations or any collateral
therefor, and the amount of all such expenses shall, until paid, bear interest
at the rate applicable to principal under the Notes (including any default
rate).


8.3   Set-Off. Regardless of the adequacy of any collateral or other means of
obtaining repayment of the Obligations, any deposits, balances or other sums
credited by or due from the head office of the Lender or any of its branch
offices to the Borrower may, at any time and from time to time after the
occurrence of an Event of Default hereunder, without notice to the Borrower or
compliance with any other condition precedent now or hereafter imposed by
statute, rule of law, or otherwise (all of which are hereby expressly waived) be
set off, appropriated, and applied by the Lender against any and all obligations
of the Borrower to the Lender or any of its Affiliates in such manner as the
head office of the Lender or any of its branch offices in their sole discretion
may determine, and the Borrower hereby grants the Lender a continuing security
interest in such deposits, balances or other sums for the payment and
performance of all such obligations.


8.4   Term of Agreement. This Agreement shall continue in full force and effect
so long any Loan or any Obligation shall be outstanding.


8.5   No Waivers. No failure or delay by the Lender in exercising any right,
power or privilege hereunder or under the Notes, the Security Documents and the
other Loan Documents or under any other documents or agreements executed in
connection herewith shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein,
in the Notes, the Security Documents and the other Loan Documents provided are
cumulative and not exclusive of any rights or remedies otherwise provided by
agreement or law.


8.6   Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND, EXCEPT TO THE
EXTENT PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED AND
CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF GEORGIA (WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAWS PROVISIONS CONTAINED THEREIN) AS TO INTERPRETATION,
ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS. TO
INDUCE LENDER TO ENTER INTO THIS AGREEMENT, BORROWER IRREVOCABLY AGREES THAT, AT
LENDER’S SOLE AND ABSOLUTE ELECTION, ALL LEGAL AND OTHER PROCEEDINGS OF ANY KIND
ARISING OUT OF OR RELATED TO THIS


 

 
  23   

--------------------------------------------------------------------------------

 


AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN COURTS HAVING SITUS
IN THE CITY OF ATLANTA, IN THE STATE OF GEORGIA. BORROWER HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN
SAID CITY AND STATE. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR
CHANGE THE VENUE OF ANY LEGAL OR OTHER PROCEEDING BROUGHT AGAINST SUCH PERSON BY
LENDER IN ACCORDANCE WITH THIS SECTION.


8.7   Indemnity. The Borrower will (i) indemnify and hold harmless the Lender
and each of its officers, directors, employees, Affiliates, agents and
controlling persons (each an "Indemnified Party") from and against any and all
losses, claims, damages and liabilities to which any such Indemnified Party may
become subject arising out of or in connection with any claim, litigation,
investigation or proceeding relating to the Loans (including the use of the
proceeds thereof), the Loan Documents, or any related transaction, whether or
not any Indemnified Party is a party thereto, and (ii) reimburse each
Indemnified Party upon demand for all legal and other expenses incurred in
connection with investigating or defending any of the foregoing, except, in each
case, losses, claims, damages, liabilities or related expenses to the extent
arising from the willful misconduct or gross negligence or the applicable
Indemnified Party.


8.8   Amendments. Neither this Agreement, the Notes, the Security Documents, any
other Loan Documents, nor any provision hereof or thereof may be amended,
waived, discharged or terminated except by a written instrument signed by the
Lender and, in the case of amendments, by the Borrower.


8.9   Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns; provided that the Borrower may not assign or transfer
its rights or obligations hereunder. The Lender may sell, transfer or grant
participations in this Agreement, the Note, the Security Documents and the other
Loan Documents without the prior written consent of the Borrower.


8.10   Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.


8.11   Partial Invalidity. The invalidity or unenforceability of any one or more
phrases, clauses or sections of this Agreement shall not affect the validity or
enforceability of the remaining portions of it.


8.12   Captions. The captions and headings of the various sections and
subsections of this Agreement are provided for convenience only and shall not be
construed to modify the meaning of such sections or subsections.




 

 
  24   

--------------------------------------------------------------------------------

 


8.13   WAIVER OF JURY TRIAL. THE LENDER AND THE BORROWER AGREE THAT NEITHER OF
THEM NOR ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS
AGREEMENT, ANY RELATED INSTRUMENTS, ANY COLLATERAL OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN OR AMONG ANY OF THEM, OR (B) SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE LENDER
AND THE BORROWER, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.
NEITHER THE LENDER NOR THE BORROWER HAS AGREED WITH OR REPRESENTED TO THE OTHER
THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.


8.14   Waiver of Counterclaim. Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Agreement, the Note, the Security Documents, any other Loan
Documents or the Obligations.


8.15   Entire Agreement. This Agreement, the Note, the Security Documents, and
the other Loan Documents constitute the final agreement of the parties hereto
and supersede any prior agreement or understanding, written or oral, with
respect to the matters contained herein and therein.


8.16   Liability. If Borrower consists of more than one person, the obligations
and liabilities of each such person hereunder shall be joint and several.




[NO FURTHER TEXT ON THIS PAGE]






[
  25   

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.

 
U.S. XPRESS ENTERPRISES, INC.


By: _______________________________
Name: Ray M. Harlin
Title: Executive Vice President of
Finance & Chief Financial
Officer




U.S. XPRESS, INC.


By: _________________________________
Name: Ray M. Harlin
Title: Assistant Secretary




GMAC BUSINESS CREDIT, LLC


By: _________________________________
Name:
Title:




[
     

--------------------------------------------------------------------------------







EXHIBIT A-1


Form of Note

 


        

--------------------------------------------------------------------------------

 


EXHIBIT A-2


Form of Note


        

--------------------------------------------------------------------------------

 


EXHIBIT B-1


ENCUMBRANCES


(Form of Real Property Security Instrument)


        

--------------------------------------------------------------------------------

 


EXHIBIT B-2


(Form of Real Property Security Instrument)


        

--------------------------------------------------------------------------------

 


EXHIBIT C


None


        

--------------------------------------------------------------------------------

 



EXHIBIT D
 
SUBSIDIARIES


U.S Xpress, Inc.
Xpress Company Store, Inc.
Xpress Holdings, Inc.
U.S. Xpress Leasing, Inc.
Xpress Air, Inc.
CSI/Crown, Inc.
CSI Acquisition Corporation
Dedicated Xpress Services, Inc.








     

--------------------------------------------------------------------------------





EXHIBIT E


U.S. XPRESS ENTERPRISES, INC. & U.S. XPRESS, INC.


REPORT OF CHIEF FINANCIAL OFFICER


U.S. XPRESS ENTERPRISES, INC. and U.S. XPRESS, INC. (collectively the
“Borrower”) HEREBY CERTIFY that:


This Report is furnished pursuant to Section 5.1(c) of the Credit Agreement
dated as of July _____, 2002 by and between the Borrower and GMAC Business
Credit LLC (the “Agreement”). Unless otherwise defined herein, the terms used in
this Report have the meanings given to them in the Agreement.


As required by Section 5.1(a) and (b) of the Agreement, consolidated financial
statements of the Borrower and its Subsidiaries for the [year/quarter] ended  
20___ (the “Financial Statements”) prepared in accordance with generally
accepted accounting principles consistently applied accompany this Report. The
Financial Statements present fairly the consolidated financial position of the
Borrower and its Subsidiaries as at the date thereof and the consolidated
results of operations of the Borrower and its Subsidiaries for the period
covered thereby (subject only to normal recurring year-end adjustments).


The figures set forth in Schedule A for determining compliance by the Borrower
with the financial covenants contained in the Agreement are true and complete as
of the date hereof.


The activities of the Borrower and its Subsidiaries during the period covered by
the Financial Statements have been reviewed by the Chief Financial Officer or by
employees or agents under his immediate supervision. Based on such review, to
the best knowledge and belief of the Chief Financial Officer, and as of the date
of this Report, no Default has occurred.*


WITNESS my hand this ___day of ___, 20___.
 
                                               U.S. XPRESS ENTERPRISES, INC.


                                               By:
_________________________________
                                               Name: Ray M. Harlin
                                               Title: Executive Vice President
of
                                                       Finance & Chief Financial
                                                       Officer


                                               U.S. XPRESS, INC.


                                               By:________________________________
                                               Name: Ray M. Harlin
                                               Title: Assistant Secretary
______________________
* If a Default has occurred, this paragraph is to be modified with an
appropriate statement as to the nature thereof, the period of existence thereof
and what action the Borrower has taken, is taking, or proposes to take with
respect thereto.


        

--------------------------------------------------------------------------------

 


SCHEDULE


to


EXHIBIT E


FINANCIAL COVENANTS
Fixed Charge Coverage Ratio (Section 5.7)
 


REQUIRED:                         _____        _____________1.00


ACTUAL:
(i)    _____________________                    $________________
(ii)    _____________________                   $________________
(iii)    Line (i) divided by line (ii)                      _____     
  _____________1.00





WITNESS my hand this ____day of _____, 20___.


U.S. XPRESS ENTERPRISES, INC.


By: ___________________________
Name: Ray M. Harlin
Title: Executive Vice President of
Finance & Chief Financial
Officer




U.S. XPRESS, INC.


By: ________________________________
Name: Ray M. Harlin
Title: Assistant Secretary


        

--------------------------------------------------------------------------------

 


EXHIBIT F


FORM OF OPINION OF COUNSEL TO THE BORROWER







--------------------------------------------------------------------------------

     


 
